Citation Nr: 0008657	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  96-48 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
lumbosacral strain, currently evaluated as 40 percent 
disabling.  

2.  Entitlement to a temporary total rating for lumbosacral 
strain under the provisions of 38 C.F.R. § 4.29 (1999) based 
upon a period of hospitalization between February 22, and 
August 8, 1994.  

3.  Entitlement to a temporary total rating for lumbosacral 
strain under the provisions of 38 C.F.R. § 4.30 (1999) based 
upon a period of convalescence following a period of 
hospitalization between February 22, and August 8, 1994 and 
March and April 1994 cervical spine surgeries.  

(The issues of whether "ACLF care" expenses should be 
excluded from the veteran's 1994 countable income for 
purposes of determining his entitlement to payment of 
Department of Veterans Affairs improved pension benefits; 
waiver of recovery of an overpayment of Department of 
Veterans Affairs improved pension benefits in the amount of 
$1,170.20; and waiver of recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits in 
the amount of $3,888.00 are the subjects of a separate 
decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from January 1953 to June 
1955.  In October 1975, the Board of Veterans' Appeals 
(Board) denied service connection for post-operative L5 
herniated nucleus pulposus and nerve root compression 
residuals and increased the evaluation for the veteran's 
service-connected lumbosacral strain from 10 to 40 percent.  
The veteran and his accredited representative were provided 
with copies of the Board's decision.  

This matter came before the Board on appeal from a November 
1994 rating decision of the St. Petersburg, Florida, Regional 
Office (RO) which denied an increased disability evaluation 
for the veteran's service-connected lumbosacral strain; a 
temporary total rating for lumbosacral strain under the 
provisions of 38 C.F.R. § 4.29 (1994) based upon a period of 
hospitalization between February 22, and August 8, 1994; and 
a temporary total rating for lumbosacral strain under the 
provisions of 38 C.F.R. § 4.30 (1994) based upon a period of 
convalescence following a period of hospitalization between 
February 22, and August 8, 1994 and March and April 1994 
cervical spine surgeries.  The veteran is represented in this 
appeal by the Disabled American Veterans.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his lumbosacral strain to the 
Department of Veterans Affairs (VA) Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999).  That regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  

The veteran may have submitted an informal claim of 
entitlement to service connection for Parkinson's disease.  
It appears that the RO has not had an opportunity to act upon 
the claim.  Absent an adjudication, a notice of disagreement, 
a statement of the case, and a substantive appeal, the Board 
does not have jurisdiction over the issue.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993); Black v. Brown, 10 Vet. App. 279, 284 (1997); 
Shockley v. West, 11 Vet. App. 208 (1998).  Jurisdiction does 
matter and it is not "harmless" when the VA fails to 
consider threshold jurisdictional issues during the claim 
adjudication process.  Furthermore, this Acting Board Member 
cannot have jurisdiction of the issue.  38 C.F.R. § 19.13 
(1999).  The Court has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(1999).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  Service connection is in effect solely for lumbosacral 
strain.  

3.  The maximum schedular evaluation for lumbosacral strain 
is currently in effect.  

4.  The veteran's hospitalization at the Miami, Florida, VA 
Medical Center between February 22, and August 8, 1994 and 
his associated March 1994 and April 1994 cervical spine 
surgical procedures did not encompass treatment of a 
service-connected disability.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to an increased disability evaluation for 
lumbosacral strain.  38 U.S.C.A. § 5107 (West 1991).  

2.  The criteria for a temporary total disability rating 
under the provisions of 38 C.F.R. § 4.29 (1999) for a period 
of hospitalization between February 22, and August 8, 1994 
have not been met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 4.29 (1999).  

3.  The criteria for a temporary total disability rating 
under the provisions of 38 C.F.R. § 4.30 (1999) based upon 
convalescence following a period of hospitalization between 
February 22, and August 8, 1994 and March 1994 and April 1994 
cervical spine procedures have not been met.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 4.30 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Lumbosacral Strain

A.  Historical Review

The veteran's service medical records indicate that he was 
treated for lumbosacral strain.  In October 1955, the 
Cincinnati, Ohio, Regional Office established service 
connection for lumbosacral strain and assigned a 10 percent 
evaluation for that disability.  

The report of an October 1961 VA examination for compensation 
purposes conveys that the veteran exhibited no objective 
residuals of his prior lumbosacral strain.  In November 1961, 
the Cincinnati, Ohio, Regional Office reduced the evaluation 
for lumbosacral strain from 10 percent to noncompensable.  

The report of a June 1970 VA examination for compensation 
purposes states that the veteran complained of progressive 
low back and right lower extremity pain.  On examination, the 
veteran exhibited a normal range of motion of the lumbosacral 
spine; a "flattened" lumbar spine; and a slight list of the 
back to the left.  The veteran was diagnosed with chronic 
lumbosacral strain.  In July 1970, the Cleveland, Ohio, 
Regional Office increased the evaluation for lumbosacral 
strain from noncompensable to 10 percent.  

A February 1974 VA hospital summary relates that the veteran 
underwent a bilateral L5 laminectomy and nerve root 
decompression and a L4-5 discectomy.  In October 1975, the 
Board denied service connection for post-operative L5 
herniated nucleus pulposus and nerve root compression 
residuals and increased the evaluation for the veteran's 
service-connected lumbosacral strain from 10 to 40 percent.  


B.  Increased Disability Evaluation

The Court has clarified that a claim for increased disability 
compensation is well-grounded so long as the veteran is not 
in receipt of the maximum evaluation for the disability.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  A 40 percent 
evaluation is warranted for lumbosacral strain where there is 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. Part 4, Diagnostic Code 5295 
(1999).  

The veteran is currently in receipt of the maximum evaluation 
for lumbosacral strain under the provisions of Diagnostic 
Code 5295.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Service connection for post-operative lumbosacral 
degenerative disc disease was previously denied by the Board.  
That decision is final.  There is no demonstration of 
"actual or potential" entitlement to any additional 
benefits. See Mintz v. Brown, 6 Vet. App. 277, 283 (1994).  
The Board finds that the assigned diagnostic code is squarely 
on point and any resort to other diagnostic codes would be 
inappropriate.  Therefore, the Board concludes that the 
veteran's claim for an increased evaluation for lumbosacral 
strain is not well-grounded.  

The Board acknowledges that it has decided the current appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether he will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that he has not been prejudiced by the decision 
herein.  The veteran was denied by the RO.  The Board 
considered the same law and regulations.  The Board merely 
concludes that he did not meet the initial threshold 
evidentiary requirements for a well-grounded claim.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425 
(1996).  


II.  38 C.F.R. §§ 4.29, 4.30 (1999)

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a VA or an approved 
hospital for a period in excess of 21 days or hospital 
observation at VA expense for a service-connected disability 
for a period in excess of 21 days.  38 C.F.R. § 4.29 (1999).  

The provisions of 38 C.F.R. § 4.30 (1999) direct, in 
pertinent part, that: 

A total disability rating (100 percent) 
will be assigned without regard to other 
provisions of the rating schedule when it 
is established by report at hospital 
discharge (regular discharge or release 
to non-bed care) or outpatient release 
that entitlement is warranted under 
paragraph (a) (1), (2) or (3) of this 
section effective the date of hospital 
admission or outpatient treatment and 
continuing for a period of 1, 2, or 3 
months from the first day of the month 
following such hospital discharge or 
outpatient release.  The termination of 
these total ratings will not be subject 
to § 3.105(e) of this chapter.  Such 
total rating will be followed by 
appropriate schedular evaluations.  When 
the evidence is inadequate to assign a 
schedular evaluation, a physical 
examination will be scheduled and 
considered prior to the termination of a 
total rating under this section.  

	(a) Total ratings will be assigned 
under this section if treatment of a 
service-connected disability resulted in: 

	(1) Surgery necessitating at least 
one month of convalescence.  (Effective 
as to outpatient surgery March 1, 1989.)  

	(2) Surgery with severe 
post-operative residuals such as 
incompletely healed surgical wounds, 
stumps of recent amputations, therapeutic 
immobilization of one major joint or 
more, application of a body cast, or the 
necessity for house confinement, or the 
necessity for continued use of a 
wheelchair or crutches (regular 
weight-bearing prohibited).  (Effective 
as to outpatient surgery March 1, 1989.) 

	(3) Immobilization by cast, without 
surgery, of one major joint or more.  
(Effective as to outpatient treatment 
March 10, 1976.)

VA clinical documentation dated between February 1994 and 
June 1994 indicates that the veteran was admitted to the 
Miami, Florida, VA Medical Center (VAMC) on February 22, 1994 
for evaluation of his seizure, neck, and left upper extremity 
complaints.  He was diagnosed with cervical myopathy and 
quadriparesis and subsequently underwent an anterior C2-3 
discectomy and fusion on March 1, 1994.  He subsequently 
underwent a C3-7 expansile laminoplasty on April 21, 1994.  

In his March 1994 informal claim, the veteran asserted that 
he underwent a "s/c back surgery (fusion)" on March 1, 1994 
at the VAMC.  In his April 1994 informal claim, the veteran 
advanced that he was admitted to the VAMC on February 21, 
1994; underwent "s/c surgery" on March 1, 1994; and was 
still hospitalized in the VAMC awaiting additional surgery 
for his "s/c spinal condition."  

A September 1994 VA treatment record conveys that the veteran 
was admitted to the VAMC on February 22, 1994 and discharged 
on August 8, 1994 to a nursing home.  In an October 1999 
written statement, the local accredited representative 
advanced that "the appellant's arguments center around his 
belief, apparently, that his back (spine) is simply all one 
unit and that, since his neck is a part of his "back" that 
he has entitlement to ... the paragraph 29 and 30 benefits 
applied for."  

The veteran's period of hospitalization at the VAMC between 
February 22, and August 8, 1994 and his associated March and 
April 1994 cervical spine procedures did not encompass 
treatment of a service-connected disability.  In the absence 
of treatment of a service-connected disability, the Board 
finds that threshold criteria for assignment of temporary 
total ratings under the provisions of 38 C.F.R. §§ 4.29, 4.30 
(1999) have not been met.  In reviewing a comparable factual 
scenario, the Court has held that where the law and not the 
evidence is dispositive of a veteran's claim, the claim 
should be denied because of the absence of legal merit or 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet 
App 426, 430 (1994).  Accordingly, the benefits sought on 
appeal are denied.  


ORDER

An increased evaluation for lumbosacral strain is denied.  A 
temporary total rating for lumbosacral strain under the 
provisions of 38 C.F.R. § 4.29 (1999) based upon a period of 
hospitalization between February 22, and August 8, 1994 is 
denied.  A temporary total rating for lumbosacral strain 
under the provisions of 38 C.F.R. § 4.30 (1999) based upon a 
period of convalescence following a period of hospitalization 
between February 22, and August 8, 1994 and March and April 
1994 cervical spine surgeries is denied.  



		
	J. T. HUTCHESON
	Acting Member, Board of Veterans' Appeals

 
- 10 -


- 1 -


